Title: To Benjamin Franklin from Jonathan Nesbitt, 7 September 1781
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir!
L’Orient Septr. 7th: 1781
I have the honor to forward herewith sundry Letters which I receiv’d under cover from Robert Morris Esqr. with orders to send them by a special Messanger, for which you would pay the expence.— The person whom I charge with these dispatches may be depended on,— therefore if your Excellency has occasion to forward any dispatches of Consequence by the Delaware or Anne, both bound to Philada. I think you had best intrust them to his care.

I have the honor to remain wth. great respect.— Sir Your most hble Servt:
Jonatn: Nesbitt
 
Addressed: His Excellency / Benjn: Franklin Esqr / a / Passy
Notation: Jona Nesbitt sept 7. 1781
